OPINION of the Court, by
Ch. J. Boyce.
The plaintiffs here, who were complainants in the court below, claim under the following entry, viz. “ Reuben Young enters 500 acres on a treasury warrant, adjoining his former entry, on the head of Willis Lee’s branch, to join on the lower side of his entry, and to run down the branch for quantity.”
The entry referred to was for 50 acres, and called to He “ on the head of Willis Lee’s branch, four miles from Leesburg, to include the head of said branch, and running down for quantity.”
The only question in this case is as to the mode of surveying the entry under which the complainants claim. The 50 acre entry is directed by the court below to be surveyed so as barely to include Lee’s big spring in the centre of a line which shall form the base of a square figure, and which shall be run at right angles with the general course of Lee’s branch, so far as the same shall be included in the said survey ; thence at right angles from each end of the said base, down the branch for quantity. The 500 acres is then directed to be laid off to adjoin the lower line of the 50 acres, when surveyed as above directed, on the lower side, and to extend out from the termination of said line an equal distance each way, so as to form the base of a square figure, and to extend from each end of the said base line at right an*123gles down Ae branch for quantity. The mode of surveying the entry of 50 acres, as directed by the court below, is clearly correct, and in strict conformity to long and well established principles, as applied to entries with similar calls. But it is evident that the court below has departed from the former adjudications of this court, in directing that the entry of 500 apres shall be surveyed with lines at right angles to the base line, without regard to the general course of the branch, so far as it will be included in the survey. The base line is correctly given, but instead of running the lines from the extremities of the base line, at right angles thereto, they ought ta have been directed tobe run such a course down the branch as that the lower line of the survey would be exactly bisected by said branch.
Accord, vol. I, Green rosc Watjon, 107 — « Whitaker <vsi Hall, 79 — Da*» 'vis vs Lock.* : hart — ~ Hard8 368.
Pecree reversed with costs, and cause remanded,